UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7219



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTONIO HERNANDEZ-SANCHEZ,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CR-00-38; CA-03-262-7)


Submitted:   March 25, 2004                 Decided:   March 30, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Hernandez-Sanchez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Antonio Hernandez-Sanchez seeks to appeal the district

court’s order dismissing as untimely his motion filed under 28

U.S.C. § 2255 (2000).     An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable   jurists      would   find    that   his

constitutional   claims   are   debatable   and   that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude that Hernandez-Sanchez has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   DISMISSED




                                 - 2 -